DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/21 has been entered.
 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/16/21 was filed after the mailing date of the RCE on 3/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafn, et al. [US 10,382,213] in view of Hunter, et al. [US 20180351793].
Claim 1:	Rafn, et al. teaches a method for isolating a selected of plural Internet of Things (IoT) gateway nodes, the method comprising: 
interfacing plural IoT gateway nodes through wireless communications; [Rafn: col.15, line 35-36]
defining at each IoT gateway node a schedule for token transfers between the plural IoT nodes; [Rafn: col.9, line 1-15; establishing a secure connection between the device and the IoT device gateway, the handshake protocol may include cipher suite negotiation, authentication, and/or session key information exchange. That is, the TLS may make a secure connection with the IoT device gateway using symmetric encryption on a per session basis. The IoT device gateway identifies the device certificate as an unknown certificate, and 2) attempts to 3) authenticate the device certificate using the internal runtime IoT device identity service. See also col.13, line 55-col.14, line 2]
monitoring token transfers for compliance with the schedule; [Rafn: col.8, line 27-60]
identifying a failed one of the plural IoT gateway nodes as associated with a token transfer failure; [Rafn: col.11, line 45-50; The internal runtime IoT device identity service 3) sends a message to the IoT device gateway that the authentication request to authenticate the device certificate has failed. In addition, the IoT device gateway may send a TLS handshake failure notification to the device]
in response to the identifying, defining a quarantine schedule for token transfers that excludes the identified failed one of the plural IoT gateway nodes; and [Rafn: col.9, line 65-col.10, line 8]
monitoring token transfers for compliance with the quarantine schedule; [Rafn: col.10, line 31-55]
querying plural near-nodes of the failed one of the plural IoT gateway nodes for predetermined attributes; and [Rafn: col.11, line 53-60; the device may attempt to connect to the IoT device gateway using the device certificate. The IoT device gateway identities the device certificate as a registered certificate having an inactive or revoked state and/or is unable to locate the CA certificate. The IoT device gateway is unable to complete the TLS handshake and the TLS handshake fails. Also col.13, line 55-col.14, line 2; a registration token associated with an account of a customer in a service provider environment may be generated to enable association of the customer account with the CA certificate and to authenticate a registration of the CA certificate. The CA certificate may be persisted with the service provider environment by verifying the registration token is associated with the customer account and the CA certificate is signed by the CA. As such, the token has attributes associated to the account and certificate which is associated to the IoT device gateway for determining authentication and handshake failure. Thus, suggests the querying the failed IoT gateway nodes for predetermined attributes]
**based upon the predetermined attributes, assigning one or more functions of the failed one of the plural IoT gateway nodes to one or more of plural IoT gateway nodes. [**As rejected under a secondary reference, discussion below]
Rafn discloses the device may attempt to connect to the IoT device gateway using the device certificate and identifies the device certificate as a registered certificate having an inactive or revoked state and/or is unable to locate the CA certificate in the service provider environment. The IoT device gateway is unable to complete the TLS handshake and the TLS handshake fails [Rafn: col.11, line 53-60]. Rafn discusses registration token associated with an account of a customer in a service provider environment may be generated to enable association of the customer account with the CA certificate and to authenticate a registration of the CA certificate [Rafn: col.13, line 55-col.14, line 2]. Thus, suggests the querying the failed IoT gateway nodes for predetermined attributes. However, Rafn did not further teach “based upon the predetermined attributes, assigning one or more functions of the failed one of the plural IoT gateway nodes to one or more of plural IoT gateway nodes”. 
Rafn discloses the device may attempt to connect to the IoT device gateway using the device certificate and identifies the device certificate as a registered certificate having an inactive or revoked state and/or is unable to locate the CA certificate in the service provider environment. The IoT device gateway is unable to complete the TLS handshake and the TLS handshake fails [Rafn: col.11, line 53-60]. Rafn discusses 
Hunter teach the invention includes an IoT Host computer connected to a network where IoT Host communicates with the IoT edge devices thru one or more gateway devices, network, and Remote Gateway devices. Each of the IoT edge devices may be connected to multiple Remote Gateway devices to provide multiple communications paths between the IoT edge devices and IoT Host. If a device fails in any part of this network, the multiple communication paths provide a mechanism to reestablish communications between the IoT edge devices and IoT Host [Hunter: 0038]. Hunter discloses for a particular IoT edge device, the Admin could choose to designate which of a set of IoT Gateways would take over communications to the device in the event that the device's primary Gateway had failed. Or the Admin could choose which of different alternative paths would be used to connect to an IoT edge device should its primary path fail. This mode would require more upfront planning & decision making to be designated by the Admin, but would allow for detailed failover strategies tailored to the specific IoT network specified by the Admin, to be carried out by the underlying solution implementation [Hunter: 0041]. Thus, the Admin choosing to designate which IoT gateways to take over obviously suggests to apply the predetermined attributes to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunter with Rafn to teach “to apply the predetermined attributes to assign one or more functions of the failed IoT gateway node to one or more of the plural near nodes” for the reason to allow for detailed failover strategies tailored to the specific IoT network to be carried out by the underlying solution implementation.
Claim 2:  CanceledClaim 3:  Rafn: col.11, line 53-60; discussing the method of claim 2 wherein the querying and the assigning are performed by one of the plural IoT gateway nodes. Claim 4:  Rafn: col.11, line 45-50; discussing the method of claim 3 wherein the assigning further comprises assigning sensor IoT nodes from reporting to the failed one of the plural IoT gateway nodes to instead report to one or more of the plural near-nodes. Claim 5:  As rejected over the Rafn and Hunter combination [motivation for “a load assigned” are the same and applied in Claim 1]; discussing the method of claim 2 wherein the predetermined attributes comprise a load assigned to the failed one of the plural IoT gateway nodes. Claim 6:  Rafn: col.14, line 55-67; discussing the method of Claim 1wherein the Claim 1 wherein the predetermined attributes comprise a reporting cycle of sensor IoT nodes assigned to the failed one of the plural IoT nodes, the method further comprising reducing the reporting cycle of the IoT sensors. Claim 8:  As rejected over the Rafn and Hunter combination [motivation for “re-imaging…with an image” are the same and applied in Claim 1]; the method of Claim 1 further comprising remediating the failed one of the plural IoT gateway nodes from a selected of the plural near nodes by re-imaging the failed one of the plural IoT gateway nodes with an image retrieved out of band by the selected of the plural near-nodes. [Claim 9:  Rafn: col.11, line 45-50 and col.13, line 55-col.14, line 2; discussing the method of claim 1 further comprising: receiving a valid token from the failed one of the plural IoT gateway nodes; and in response to the valid token, re-defining a schedule for token transfer that includes the failed one of the plural IoT gateway nodes. Claim 10:	Rafn, et al. teaches an IoT security system comprising: 
non-transitory memory integrated in each of plural IoT gateway nodes; [Rafn: col.15, line 7-8]
a verification module stored in the non-transitory memory of each of the plural IoT gateway nodes, the verification module operable to receive tokens from one or more of the plural IoT gateway nodes and to compare each received token's content and receive time with expected content and expected receive time of a schedule to validate or invalidate the token; [Rafn: col.9, line 1-15; establishing a secure connection between the device and the IoT device gateway, the handshake protocol may include cipher suite negotiation, authentication, and/or session key information exchange. That is, the TLS may make a secure connection with the IoT device gateway using symmetric encryption on a per session basis. The IoT device gateway identifies the device certificate as an unknown certificate, and 2) attempts to 3) authenticate the device certificate using the internal runtime IoT device identity service. See also col.13, line 55-col.14, line 2]
a quarantine module stored in the non-transitory memory of each of the plural IoT gateway nodes [Rafn: col.10, line 31-55], the quarantine module operable to define a quarantine schedule for token transfers between the IoT gateway nodes that excludes a failed IoT gateway node associated with an invalidated token and [Rafn: col.9, line 65-col.10, line 8]
a function allocation module stored in the non-transitory memory of each of the plural IoT gateway nodes, the function allocation module operable to query near nodes of the failed IoT gateway node [Rafn: col.10, line 31-55 and col.11, line 45-50; The internal runtime IoT device identity service 3) sends a message to the IoT device gateway that the authentication request to authenticate the device certificate has failed. In addition, the IoT device gateway may send a TLS handshake failure notification to the device] for predetermined attributes [Rafn: col.9, line 1-15; establishing a secure connection between the device and the IoT device gateway, the handshake protocol may include cipher suite negotiation, authentication, and/or session key information exchange. That is, the TLS may make a secure connection with the IoT device gateway using symmetric encryption on a per session basis. The IoT device gateway identifies the device certificate as an unknown certificate, and 2) attempts to 3) authenticate the device certificate using the internal runtime IoT device identity service. See also col.13, line 55-col.14, line 2] **and to apply the predetermined attributes to assign one or more functions of the failed IoT gateway node to one or more of the plural near nodes. [**As rejected under a secondary reference, discussion below]

Hunter teach the invention includes an IoT Host computer connected to a network where IoT Host communicates with the IoT edge devices thru one or more gateway devices, network, and Remote Gateway devices. Each of the IoT edge devices may be connected to multiple Remote Gateway devices to provide multiple communications paths between the IoT edge devices and IoT Host. If a device fails in any part of this network, the multiple communication paths provide a mechanism to reestablish communications between the IoT edge devices and IoT Host [Hunter: 0038]. Hunter discloses for a particular IoT edge device, the Admin could choose to designate which of a set of IoT Gateways would take over communications to the device in the event that the device's primary Gateway had failed. Or the Admin could choose which of different alternative paths would be used to connect to an IoT edge device should its 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunter with Rafn to teach “to apply the predetermined attributes to assign one or more functions of the failed IoT gateway node to one or more of the plural near nodes” for the reason to allow for detailed failover strategies tailored to the specific IoT network to be carried out by the underlying solution implementation.
Claim 11:  CanceledClaim 12:  Rafn: col.9, lines 1-5; discussing the IoT security system of claim 10 wherein the predetermined attributes comprise a number of sensor IoT devices supported by each of the plural near nodes. Claim 13:  Rafn: col.1, lines 15-18; discussing the IoT security system of claim 10 wherein the predetermined attributes comprise bandwidth used by each of the plural near nodes. gateway node on the schedule and identifying as failed all IoT gateway nodes that fail to acknowledge the check. Claim 15:  Rafn: col.8, lines 30-35; discussing the IoT security system of claim 15 wherein the check comprises a token having a secret content. Claim 16:	Rafn, et al. teaches an IoT gateway node quarantine method comprising: 	
defining a schedule to pass a token to each of plural IoT gateway nodes; [Rafn: col.9, line 1-15; establishing a secure connection between the device and the IoT device gateway, the handshake protocol may include cipher suite negotiation, authentication, and/or session key information exchange. That is, the TLS may make a secure connection with the IoT device gateway using symmetric encryption on a per session basis. The IoT device gateway identifies the device certificate as an unknown certificate, and 2) attempts to 3) authenticate the device certificate using the internal runtime IoT device identity service. See also col.13, line 55-col.14, line 2]
detecting failure by one of the plural IoT gateway nodes to send the token according to the schedule; [Rafn: col.11, line 53-60; the device may attempt to connect to the IoT device gateway using the device certificate. The IoT device gateway identities the device certificate as a registered certificate having an inactive or revoked state and/or is unable to locate the CA certificate. The IoT device gateway is unable to complete the TLS handshake and the TLS handshake fails. Also col.13, line 55-col.14, line 2; a registration token associated with an account of a customer in a service provider environment may be generated to enable association of the customer account with the CA certificate and to authenticate a registration of the CA certificate. The CA certificate may be persisted with the service provider environment by verifying the registration token is associated with the customer account and the CA certificate is signed by the CA. As such, the token has attributes associated to the account and certificate which is associated to the IoT device gateway for determining authentication and handshake failure. Thus, suggests the querying the failed IoT gateway nodes for predetermined attributes]
defining a quarantine schedule that excludes the failed one of the plural IoT gateway nodes; [Rafn: col.9, line 65-col.10, line 8]
monitoring token communications for failure of any of the plural IoT gateway nodes to communicate a token in accordance with the quarantine schedule; and [Rafn: col.10, line 31-55 and col.11, line 45-50; The internal runtime IoT device identity service 3) sends a message to the IoT device gateway that the authentication request to authenticate the device certificate has failed. In addition, the IoT device gateway may send a TLS handshake failure notification to the device] 
**remediating the failed one of the plural IoT gateway nodes from a selected of the plural IoT gateway-nodes by re-imaging the failed one of the plural IoT gateway nodes with an image retrieved out of band by the selected of the plural IoT gateway-nodes. [**As rejected under a secondary reference, discussion below]
Rafn discloses the device may attempt to connect to the IoT device gateway using the device certificate and identifies the device certificate as a registered certificate having an inactive or revoked state and/or is unable to locate the CA certificate in the service provider environment. The IoT device gateway is unable to complete the TLS handshake and the TLS handshake fails [Rafn: col.11, line 53-60]. Rafn discusses registration token associated with an account of a customer in a service provider environment may be generated to enable association of the customer account with the 
Hunter teach the invention includes an IoT Host computer connected to a network where IoT Host communicates with the IoT edge devices thru one or more gateway devices, network, and Remote Gateway devices. Each of the IoT edge devices may be connected to multiple Remote Gateway devices to provide multiple communications paths between the IoT edge devices and IoT Host. If a device fails in any part of this network, the multiple communication paths provide a mechanism to reestablish communications between the IoT edge devices and IoT Host [Hunter: 0038]. Hunter discloses for a particular IoT edge device, the Admin could choose to designate which of a set of IoT Gateways would take over communications to the device in the event that the device's primary Gateway had failed. Or the Admin could choose which of different alternative paths would be used to connect to an IoT edge device should its primary path fail. This mode would require more upfront planning & decision making to be designated by the Admin, but would allow for detailed failover strategies tailored to the specific IoT network specified by the Admin, to be carried out by the underlying solution implementation [Hunter: 0041]. Thus, the Admin choosing to designate which IoT gateways to take over upon a failed gateway obviously suggests remediating…by re-imaging with an image retrieved out of band by the selected of the plural IoT 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunter with Rafn to teach “remediating the failed one of the plural IoT gateway nodes from a selected of the plural IoT gateway-nodes by re-imaging the failed one of the plural IoT gateway nodes with an image retrieved out of band by the selected of the plural IoT gateway-nodes” for the reason to allow for detailed failover strategies tailored to the specific IoT network to be carried out by the underlying solution implementation.Claim 17:  Rafn: col.11, line 40-60; discussing the IoT gateway quarantine method of claim 16 further comprising: detecting a valid token communication associated with the failed one of the plural IoT gateway nodes; defining the schedule to pass a token to each of the plural IoT gateway nodes including the failed one of the plural IoT gateway nodes; and monitoring token communications in accordance with the schedule. Claim 18:  Rafn: col.11, line 40-60; discussing the IoT gateway quarantine method of claim 16 wherein defining a quarantine schedule further comprises having the IoT gateway node in the schedule that passes the token to a failed IoT gateway node instead pass the token to the IoT gateway node in the schedule that receives the token from the failed IoT gateway nodes. node to another of the IoT gateway nodes; and sending the copy of the image through the network to a network location. Claim 20:  As rejected over the Rafn and Hunter combination [motivation for “assigning…failed IoT…other IoT gateway nodes” are the same and applied in Claim 16]; discussing the method of claim 16 further comprising: analyzing at one of the IoT gateway nodes attributes of the other IoT gateway nodes on the schedule; and based upon the analyzing, assigning one or more functions of the failed IoT gateway node to the one or more of the other IoT gateway nodes.             

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 3/12/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                                                                                                                                                 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435